Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Examiner’s Statement of Reasons for Allowance
	The following is an examiner’s statement for reasons for allowance:
	Independent claims 1, 11 are allowable based in view of the claim language.
None of the cited closest prior art(s) by Dhoot (US 9,996,687), Harris (US 2021/0279325), Keohane (US 202/0112585), Childress (US 2012/0060213), Delia (US 2010/0100948), Jau (US 2007/0124807), either singularly or in combination would result in a proper rejection under 35 USC 102 or 103.
Dhoot discloses a first valid authentication input may be established with respect to access enablement to a computing asset. A second valid authentication input may be established with respect to access enablement to the computing asset. A triggering event may be detected. The first valid authentication input may be deactivated based on the triggering event. The second valid authentication input may be activated based on the triggering event. 
Harris discloses providing access to at least one password protected device via a password management system. The password management system comprises first and second password management servers, each comprising a memory for storing an active password and a reserve password.
Keohane discloses a quantity of consecutive unsuccessful access attempts is tracked and responsive to the unsuccessful access attempts exceeding a second predefined threshold, a new password of the account is acquired, in which the new password follows a more complex set of 
Childress discloses a processor stores a current password in a current password storage area, which results in committing the current password as a valid password. In turn, the processor initiates a password change interval that indicates a required point at which to change the current password. The processor also stores a future password in a future password storage area, which activates the future password. Activating the future password allows a user to login using the future password.
Delia disclsoses a list of stored passwords are used in rotation over time in accordance with a set of rules or conditions managed by the system. With such an arrangement, the currently active password of a system User may automatically be changed, in accordance with the rules or conditions, to the next password in the list. The User is notified as to the newly assigned password.
Jau discloses a first password and a second password are received and stored by the server. When the server utilizes the first password as the current password, the client also utilizes the first password as the client password. When the first password expires, the server automatically utilizes of the second password as the current password.
	All of the cited prior art of record above, whether singularly or in combination, fails to disclose receiving, from a user, a request for creating an account for accessing the application; transmitting, to the user, a response indicating that the account has been created and prompting the user to obtain access to a vault that is configured to periodically generate and change a credential for accessing the application; receiving from the vault, a current credential and a first future credential that is designated as a next credential; transmitting, to the user, the current credential.  The user has already created an account implicitly containing a credential and the vault is creating a new current credential and a future credential, the credentail is changed to the new current password and the user is informed.  The user in the claims does not know what the future credential is until expiration of the current credential.  The prior arts mostly have the user generate these credentials.  Prior arts also exist in which the server generates and transmits the password, but usually, at the time of expiration, the new credential is generated, changed, and the user informed of the new credential.  The vault is doing the generation of the credentials and the server is storing the next credential and informing the user of the next credential.

	Claims 2-10, 12-20, dependent on independent claims 1, 11, are also allowed.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R TURCHEN whose telephone number is (571)270-1378. The examiner can normally be reached Monday-Friday: 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on 571-270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES R TURCHEN/Primary Examiner, Art Unit 2439